Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an elongated tool. However, the prior art of record have failed to teach at least the combination of the elongated tool support device, comprising: a securing tool; a first shaft support that is disposed farther toward a distal side than the securing tool and that is configured to upwardly support a shaft portion of an elongated tool from below; a brace member disposed between the securing tool and the first shaft support, wherein the brace member includes a first portion that is connected to the securing tool, and a second portion that is connected to the first shaft support, and the second portion is connected such that an angle thereof is able to be adjusted and fixed about a first axis in relation to the first portion; a second shaft support that is attached to the brace member and that is configured to downwardly support the shaft portion of the elongated tool from above; a first angle adjustment mechanism that is configured to adjust an angle between the first portion and the second portion; and a second angle adjustment mechanism that is configured to adjust an angle between a longitudinal axis of the shaft portion when the shaft portion is supported by the first shaft support and the second shaft support, and a longitudinal axis of the second portion; wherein the second angle adjustment mechanism includes a cam member, a fall-preventing plate that prevents the shaft portion from falling from the cam member, and a groove formed on an outer peripheral surface of the cam member and being capable of receiving the shaft portion; wherein the second shaft support comprises: a contact part that is configured to come into contact with an upper surface of the shaft portion of the elongated tool, and an arm that connects the contact part and the brace member, wherein the arm is supported on the brace member in a cantilever manner along with the other recitations as claimed in claims 1 and 20.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631